                     UNITED STATES DISTRICT COURT

                            DISTRICT OF MAINE


UNITED STATES OF AMERICA,                )
                                         )
                        PLAINTIFF        )
                                         )
V.                                       )     CIVIL NO. 2:19-CV-122-DBH
                                         )
GLOBAL PARTNERS LP,                      )
GLOBAL COMPANIES LLC,                    )
CHELSEA SANDWICH LLC,                    )
                                         )
                        DEFENDANTS       )


                           PROCEDURAL ORDER


      Under the United States Attorney General’s authority and at the

Environmental Protection Agency’s request, the United States has asked this

Court to approve and enter a decree against the defendants in connection with

a Complaint the United States filed in this Court on March 25, 2019.       The

Complaint charges that the defendants have been emitting volatile organic

compounds (VOCs) beyond approved limits at their petroleum storage facility in

South Portland, Maine, violating the Clean Air Act and the Maine State

Implementation Plan. The defendants have consented to the proposed decree;

in other words, the parties have settled the case, and they want this Court to

order the relief they have agreed on. There was a public comment period on the

proposed decree from April 1 until July 1, 2019.

      The United States asserts that this Court’s role in deciding whether to

approve the settlement and the decree is limited. Gov’t’s Mot. to Enter Consent
Decree at 15 (ECF No. 19). It states that it is up to the United States whom to

sue and on what claims—in this case, the Complaint addressed only the

formation of ground-level ozone that may occur as a result of excess or

unlicensed emissions of volatile organic compounds (VOCs) at the defendants’

South Portland facility—and that the Court is to evaluate only whether, in light

of the Complaint’s scope as filed, the United States’ proposed decree is fair

(procedurally and substantively), adequate, reasonable, faithful to the Clean Air

Act’s objectives, and not illegal, the product of collusion or against the public

interest. Gov’t’s Mot. to Enter Consent Decree at 16-18.1

       In support of the proposed decree, the United States has filed a motion, a

few declarations, all the public comments it received (about 90, almost

universally critical), and its response to the comments. Gov’t’s Mot. to Enter

Consent Decree & attached exhibits. The defendants have filed nothing.

       Before ruling on the motion to enter the decree, I ask the parties to address

the following:




1 In City of Bangor v. Citizens Communications Co., the First Circuit stated:
        In suits involving the United States, courts have developed a three-pronged
        inquiry: is the decree “reasonable, faithful to the statute’s objectives, and fair (both
        procedurally and substantively)”? This inquiry is similar to the one used by courts
        when reviewing consent decrees generally: “District courts must review a consent
        decree to ensure that it is ‘fair, adequate, and reasonable; that the proposed
        decree will not violate the Constitution, a statute or other authority; [and] that it
        is consistent with the objectives of Congress. . . .’”
532 F.3d 70, 93 (1st Cir. 2008) (citations omitted). In the Second Circuit, the standard
is “whether the proposed consent decree is fair and reasonable, with the additional
requirement [in an injunction case] that the ‘public interest would not be disserved.’”
U.S. SEC v. Citigroup Glob. Mkts., Inc., 752 F.3d 285, 294 (2d Cir. 2014). That includes
assessing the “basic legality of the decree,” whether the terms are “clear,” whether it
resolves the “actual claims in the complaint,” and whether there was “improper collusion
or corruption of some kind.” Id. at 294-95. The Second Circuit rejects the “adequacy”
component, saying it is limited to class action settlements. Id. at 294.

                                                                                                   2
       1.      In assessing the procedural fairness of a consent decree, courts

customarily look at the litigation history, and the risks and costs of litigation. In

City of Bangor, the First Circuit added: “To gauge procedural fairness, ‘a court

should ordinarily look to the negotiation process and attempt to gauge its candor,

openness, and bargaining balance.’” City of Bangor v. Citizens Commc’ns Co.,

532 F.3d 70, 96 (1st Cir. 2008). Often in such cases, the lawsuit has been

pending in the court for years and the court therefore has institutional

knowledge of the adversarial and negotiation process that has occurred, as well

as the factual and legal risks and issues.2 Here, there is no such history because

the United States filed the Complaint the same date it filed the proposed decree

settling the case. The defendants have not answered the Complaint, so I do not

even know what is factually or legally contested, nor what affirmative defenses

might be available. Moreover, the United States has provided only generalities

about the litigation’s risks and costs,3 and unsupported assertions that


2 For example, in City of Bangor, a CERCLA case, the district court had the case before it for five
years, including summary judgment practice and a partial bench trial, before the consent decree
was proposed. 532 F.3d at 76-84. In Comunidades Unidas, involving the Clean Air Act and
other environmental statutes, the proceedings had “lasted over five and one half years.” U.S. v.
Comunidades Unidas Contra La Contaminacion, 204 F.3d 275, 280 (1st Cir. 2000). In Charles
George Trucking, a CERCLA case, the court referred to “a district court’s mastery of a factually
complex case—a mastery that is often, as in this instance, acquired through painstaking
involvement over many years.” U.S. v. Charles George Trucking, Inc., 34 F.3d 1081, 1085 (1st
Cir. 1994).
3 The United States’ motion states:

        As in any litigated matter, we expect that Defendants would challenge the United
        States’ claims. While we maintain the validity of the United States’ claims, we
        recognize that there is risk and uncertainty if this case, as with any case, were to
        be litigated. It is likely that the resolution of this matter would require the
        testimony of technical experts with specific knowledge relating to a number of
        specialized areas, including the design and function of heated petroleum storage
        tanks, the best methods for measuring actual and potential VOC emissions from
        such tanks, and the extent of environmental harm associated with such
        emissions. Such expert-intensive litigation likely would result in a time-
        consuming proceeding that would consume Government resources, including the

                                                                                                 3
negotiations were hotly contested and at arms’ length.4                  Should the record

contain more for me to consider on this issue?

       2.     The government refers to actions taken by state and local authorities

since it lodged the proposed decree. Gov’t’s Mot. to Enter Consent Decree at 24,

26.   Is there legal authority supporting the argument that those voluntary

actions by others are relevant to my assessment of the proposed consent decree

and its scope?

       3.     The proposed decree contains a section on procedures and burden

of proof for how it can be enforced in this Court in the future. See Proposed

Consent Decree Section X, ¶¶ 50-55 (ECF No. 4-1). Does this Section affect the

Court’s contempt power and the legal standards for its exercise? Have other


        limited time of EPA enforcement staff, without any guarantee of the United States
        succeeding on the merits.
Gov’t’s Mot. to Enter Consent Decree at 8-9 (ECF No. 19). This reads like a template that could
be used in any environmental lawsuit, requiring insertion only of “heated petroleum storage
tanks” and “VOC emissions.”
4 In Comunidades Unidas, the First Circuit stated: “the question is whether the record contains

adequate facts to support the decision of the district court to approve the proposed compromise.”
204 F.3d at 280. Here, the United States tells me:
        The proposed Consent Decree resulted from procedurally fair settlement
        negotiations. The negotiations were conducted at arms-length, and continued for
        a lengthy period of time, culminating in the lodging of the proposed Consent
        Decree with the Court. The parties engaged in contentious and extensive
        negotiations concerning the terms of the Consent Decree, including the injunctive
        relief that Defendants have agreed to perform. Throughout the entirety of this
        lengthy process, each side was represented by experienced counsel, and expert
        consultants with technical and engineering experience participated in the
        negotiations. There is no evidence that the parties proceeded other than in good
        faith. The Decree reflects the parties’ careful and informed assessment of how to
        bring Defendants into compliance with the Act.
Gov’t’s Mot. to Enter Consent Decree at 19-20; see also id. at 9 (“After lengthy settlement
negotiations, in which each side was represented by experienced counsel and consulted with
experts in the relevant technical areas, Defendants and EPA reached a resolution, the terms of
which are reflected in the Consent Decree.”). These statements are only the ipse dixit of the
lawyers for the United States seeking approval, not based upon any record source or affidavit.
Ironically, that same passage includes a footnote where the United States criticizes some public
comments that question the motives or manner of entering the settlement. The United States
says that those are “bare accusations of wrongdoing, without specifics or otherwise pointing to
particular record references,” id. at 19, n.68, a description that is pertinent to its own
submission.
                                                                                               4
courts adopted these procedures and burdens of proof? What is the authority

for them?

     The parties shall file any response by November 22, 2019.

     SO ORDERED.

     DATED THIS 31ST DAY OF OCTOBER, 2019

                                         /S/D. BROCK HORNBY
                                         D. BROCK HORNBY
                                         UNITED STATES DISTRICT JUDGE




                                                                          5
